Citation Nr: 0430338	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
duodenitis (claimed as chest pain and stomach bacteria) on a 
direct basis or due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic and lumbar spine on a 
direct basis or due to an undiagnosed illness.

3.  Entitlement to service connection for numbness and 
tingling in the bilateral hands on a direct basis or due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972 and from September 1990 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to the enumerated issues, on a direct basis and 
as due to an undiagnosed illness.  The Board notes that the 
claim for entitlement to service connection for degenerative 
joint disease of the cervical, thoracic and lumbar spine was 
denied as not well grounded. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a hiatal hernia and duodenitis, a neurological 
disorder of both hands manifested by tingling and numbness 
and arthritis of the cervical, thoracic and lumbar spine on 
both a direct basis and as secondary to an undiagnosed 
illness.  The Board notes that while the appeal was pending, 
service connection was granted for fibromyalgia in a July 
2002 rating decision.  

In a September 2004 brief, the veteran's representative has 
pointed out the recent grant of service connection for 
fibromyalgia, and appears to suggest that the veteran's 
hiatal hernia and duodenitis, degenerative joint disease of 
the cervical, thoracic and lumbar spine, and numbness and 
tingling in the bilateral hands are related to his 
fibromyalgia.  The Board notes that fibromyalgia can affect 
the gastrointestinal system, the musculoskeletal system and 
the nervous system.  

The representative has also argued that the RO failed to 
consider a January 2000 statement from a Social Worker 
suggesting that a variety of symptoms including "chronic gut 
pain," "chronic muscle pain in the lower back, arms and 
hands" were part of "Gulf War Syndrome."  Furthermore, a 
review of the record does not clearly indicate whether the 
August 1998 and September 1998 compensation and pension 
examinations concerning these issues on appeal included a 
review of the claims file.  There has also not been an 
examination addressing the claims on appeal since service 
connection was granted for fibromyalgia.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  A record of his notification 
must be incorporated into the claims 
file.

2.  The veteran should be scheduled for 
the appropriate VA examinations to 
include orthopedic, gastrointestinal and 
neurological to determine the nature and 
etiology of the veteran's claimed hiatal 
hernia/duodenitis, degenerative joint 
disease of the cervical, thoracic and 
lumbar spine, and numbness and tingling 
in the bilateral hands.  The claims 
folder must be made available to the 
examiner(s) prior to the examination(s), 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
Specifically, the examiner should provide 
an opinion as to the following

a.)  It is as least as likely as not that 
the veteran has any hiatal 
hernia/duodenitis, degenerative joint 
disease of the cervical, thoracic and 
lumbar spine, and numbness and tingling 
in the bilateral hands that are due to 
any incident in service, to include 
service in the Persian Gulf?

b.)  Is it at least as likely as not that 
the veteran has any hiatal 
hernia/duodenitis, degenerative joint 
disease of the cervical, thoracic and 
lumbar spine, and numbness and tingling 
in the bilateral hands currently being 
caused or aggravated beyond natural 
progression by the service-connected 
fibromyalgia?  In giving such an opinion, 
the examiner should also clarify whether 
any of the above conditions is to be a 
symptom of fibromyalgia, as opposed to a 
separate disability caused or aggravated 
by fibromyalgia.  

The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
whether service connection for the 
appealed disorders on a secondary basis 
is warranted.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




